DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The rejection of Claim(s) 11 – 15, 26 and 28 – 29 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 a s obvious over Sun et al (U.S. Patent No. 6,776,873), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 27 as being unpatentable over Sun et al (U.S. Patent No. 6,776,873) in view of Sun et al (U.S. Patent No. 2010/0119843 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 30 as being unpatentable over Sun et al (U.S. Patent No. 6,776,873) in view of Sun et al (U.S. Patent No. 2008/0029032 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

          



Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claim(s) 11, 13 – 15, 26 and 30 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al (U.S. Patent No. 9,090,046).
With regard to Claims 11 and 30, Sun et al disclose an article comprising a body and a coating on a surface of the body that is ceramic, comprising yttrium oxide (column 8, lines 63 – 67). No zirconium oxide or aluminum oxide is disclosed. The amounts of zirconium oxide and aluminum oxide are therefore 0 mol %, and the amount of yttrium oxide is 100 mol%, which is about 99 mol%; a surface of the coating comprises a post – polished surface roughness of 6 – 12 in and thickness of 8 – 10 mil (column 7, lines 62 – 64). Alternatively, it would have been obvious for one of ordinary skill in the art to provide for amounts of zirconium oxide and aluminum oxide that are 0 mol %, as no zirconium oxide or aluminum oxide is disclosed.
With regard to Claim 13, the body is a lid (column 8, lines 55 – 61).
With regard to Claim 14, the body comprises aluminum (column 5, lines 32 – 37).
With regard to Claim 15, the body is ceramic (column 8, lines 55 – 61).
With regard to Claim 26, the coating is a plasma sprayed coating (column 6, lines 37 – 41).


Sun et al ‘046 disclose a coating as discussed above. Sun et al fail to disclose the claimed porosity, adhesion strength, hardness and thermal shock resistance.
Sun et al ‘873 teach a coating that is yttrium oxide (column 3, lines 46 – 57) having a porosity of 1 – 2%, and adhesion strength of 7100 psi and a hardness of greater than 5 GPa (500 HV; column 3, lines 62 – 67; column 4, lines 1 – 8) for the purpose of obtaining a coating having improved corrosion resistance (column 1, lines 6 – 13).
It therefore would have been obvious for one of ordinary skill in the art to provide for a porosity of 1 – 2%, and adhesion strength of 7100 psi and a hardness of greater than 5 GPa in order to obtain improved corrosion resistance as taught by Sun et al ‘873. Sun et al ‘873 do not explicitly teach a thermal shock resistance of greater than 10 MPa. However, a thermal shock resistance of greater than 10 MPa would be obtained, as a yttrium oxide coating having the claimed porosity is taught.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 11, 13 – 15, 26 and 29 – 30.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782